UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25287 TOWER FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) INDIANA 35-2051170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) (260) 427-7000 (Registrant’s telephone number) Indicate by check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T (Do not check if a smaller reporting company.) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2of the Exchange Act). Yes oNo T Number of shares of the issuer’s common stock, without par value, outstanding as of May 12, 2010: 4,090,432. 1 Forward-Looking Statements This report, including the section on “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, includes "forward-looking statements." All statements regarding our anticipated results or expectations, including our financial position, business plan and strategies, are intended to be forward-looking statements within the meaning of the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict. Typically, forward-looking statements are predictive and are not statements of historical fact, and the words "anticipate," "believe," "estimate," "seek," "expect," "plan," "intend," “think” and similar conditional expressions, as they relate to us or to management, are intended to identify forward-looking statements. Although we believe that the expectations reflected in these forward-looking statements are reasonable, and although we have based these expectations upon beliefs and assumptions we believe to be reasonable, these expectations may prove to be incorrect. Important factors that could cause actual results to differ materially from our expectations include, without limitation, the following: · Changes in banking regulation; · Governmental economic and regulatory policy changes and restrictions; · Changes in the national and local economy; · Trends in customer behavior, their ability to repay loans, and risk of losses due to loan defaults; · Outcomes of contingencies, including loan loss reserves; · Changes in local real estate and other collateral values; · Changes in interest rates and interest rate relationships; · Demand for our products and services; · The degree of competition by traditional and non-traditional competitors; · Changes in tax laws; · Changes in prices; · The impact of technological advances; and · Changes in local real estate and other collateral values. We also refer you to a discussion of the many other risks and uncertainties described under “Risk Factors” in our Annual Report on Form 10-K, in our Quarterly Reports on Form 10-Q, or in other reports we file from time to time with the Securities and Exchange Commission, which are available on the Commission’s website at www.sec.gov. 2 INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements pageno. Consolidated Condensed Balance Sheets at March 31, 2010 (unaudited) and December 31, 2009 4 Consolidated Condensed Statements of Operations for the three months ended March 31, 2010 and March 31, 2009 (unaudited) 5 Consolidated Condensed Statements of Changes in Stockholders’ Equity for the three months ended March 31, 2010 and March 31, 2009 (unaudited) 6 Consolidated Condensed Statements of Cash Flows for the three months ended March 31, 2010 and March 31, 2009 (unaudited) 7 Notes to Consolidated Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 4. Controls and Procedures 28 PART II.OTHER INFORMATION Item 1. Legal Proceedings 29 Item1a. Risk Factors 29 Item 4. Removed & Reserved 29 Item 6. Exhibits 29 SIGNATURES 29 3 Index PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Tower Financial Corporation Consolidated Condensed Balance Sheets At March 31, 2010 (unaudited) and December 31, 2009 March31 December31 ASSETS Cash and due from banks $ $ Short-term investments and interest-earning deposits Federal funds sold Total cash and cash equivalents Securities held to maturity, at cost (fair value of $5,712,547 at March 31, 2010 and $4,635,616 at December 31, 2009) Securities available for sale, at fair value FHLBI and FRB stock Loans Held for Sale Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Bank Owned Life Insurance Other Real Estate Owned Prepaid FDIC Insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Junior subordinated debt Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, no par value, 4,000,000 shares authorized; 18,300 shares issued and outstanding Common stock and paid-in-capital, no par value, 6,000,000 shares authorized; 4,159,432 and 4,155,432 shares issued; and 4,090,432 shares outstanding at March 31, 2010 and December 31, 2009 Treasury stock, at cost, 65,000 shares at March 31, 2010 and December 31, 2009 ) ) Retained earnings Accumulated other comprehensive income (loss), net of tax of$626,979 at March 31, 2010 and$468,803 at December 31, 2009 Total stockholders' equity Total liabilities and stockholders' equity $ $ The following notes are an integral part of the financial statements. 4 Index Tower Financial Corporation Consolidated Condensed Statements of Operations For the three months ended March 31, 2010 and 2009 (unaudited) Three Months Ended March 31 Interest income: Loans, including fees $ $ Securities - taxable Securities - tax exempt Other interest income Total interest income Interest expense: Deposits FHLB advances Junior subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Trust and brokerage fees Service charges Loan broker fees Gain on sale/calls of securities Other-than-temporary loss: Total impairment loss ) - Loss recognized in other comprehensive income - Net impairment loss recognized in earnings ) - Other income Total noninterest income Noninterest expense: Salaries and benefits Occupancy and equipment Marketing Data processing Loan and professional costs Office supplies and postage Courier services Business development Communication FDIC insurance premiums Other expense Total noninterest expense Income before income taxes Income taxes expense (benefit) ) Net income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Average common shares outstanding Average common shares and dilutive potential common shares outstanding Dividends declared per share $
